USDC IN/ND case 3:20-cv-00704-JD-MGG document 1 filed 08/19/20 page 1 of 3


 93691.232
                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION


 ANDREW HYNEK
     Plaintiff,                               )
                                              )
        V.                                    )      Case No.
                                              )
 J&J DRIVEAWAY SYSTEMS, LLC,                  )
 and JAMES FUTCH,                             )
       Defendants.                            )

                                NOTICE OF REMOVAL

        Come now Defendants, J&J Driveaway Systems, LLC and James Futch, by

 counsel, THOMAS S. EHRHARDT and KOPKA PINKUS DOLIN PC, and respectfully

 notice this Court of the removal of the above-captioned cause from the LaPorte Superior

 Court, State of Indiana, pursuant to 28 U.S.C. Section 1332(a), 28 U.S.C. Section 1441,

 28 U.S.C. 1446 and in support thereof state as follows:

        1.      This action is being removed to the United States District Court for the

 Northern District of Indiana, South Bend Division, on the basis of diversity of

 citizenship.

        2.      On July 7, 2020, Plaintiff filed in the LaPorte Superior Court, State of

 Indiana, a Summons and Complaint in the above-titled civil action under Cause No.

 46D02-2007-CT-000999. A copy of the Complaint, Summons, Appearance of Attorney

 Matthew B. Dogan, Thomas S. Ehrhardt, Charles F. Albrecht, Motion for Additional

 Time to Plead or Otherwise Respond and Order granting said motion attached hereto as

 Exhibit A. There have been no additional orders or pleadings filed with the LaPorte

 Superior Court.
USDC IN/ND case 3:20-cv-00704-JD-MGG document 1 filed 08/19/20 page 2 of 3


        3.      A copy of the Complaint and Summons was served upon the Defendant

 James Futch on July 20, 2020. An additional copy of the Complaint and Summons was

 served upon the Defendant, J&J Driveaway Systems, LLC on July 20, 2020. Pursuant to

 28 U.S.C. 1446(b) this Notice of Removal must be filed on or before August 19, 2020.

        4.      This action is a civil action for which this Honorable Court has jurisdiction

 pursuant to 28 U.S.C. 1332(a)(1) and 1441(a) and is one that may be removed pursuant to

 28 U.S.C. 1441, as Plaintiff's claimed damages exceed $75,000.00. The Plaintiff is a

 resident and citizen of Indiana. Defendant, James Futch is a resident and citizen of

 Texas. Defendant, J&J Driveaway Systems, LLC, is a Delaware corporation with its

 principal place of business in Overland Park, Kansas.            The sole member of J&J

 Driveaway Systems, LLC is Auto Driveaway Systems, LLC a Delaware corporation with

 its principal place of business in Lombard, Illinois. The LaPorte Superior Court is within

 the venue of the United States District Court for the Northern District of Indiana, South

 Bend Division.

        5.      This Notice of Removal is being filed pursuant to 28 U.S.C. 1446(b)

 within the applicable time period for removal and is removable as the time for filing such

 Notice has not yet expired.

        WHEREFORE, Defendants, J&J Driveaway Systems, LLC, by counsel,

 respectfully notify this Honorable Court of the removal of this action from the LaPorte

 Superior Court, State of Indiana, to the United States District Court for the Northern

 District of Indiana, South Bend Division, that this Court enter such orders as are

 appropriate, and for all further just and proper relief in the premises.
USDC IN/ND case 3:20-cv-00704-JD-MGG document 1 filed 08/19/20 page 3 of 3


                                              Respectfully submitted,


                                      By:     s/Thomas S. Ehrhardt________________
                                              Thomas S. Ehrhardt (#18621-45)
 Thomas S. Ehrhardt
 KOPKA PINKUS DOLIN PC
 9801 Connecticut Drive
 Crown Point, Indiana 46307
 (219) 794-1888
 E-mail: tsehrhardt@kopkalaw.com

                             CERTIFICATE OF SERVICE

        I hereby certify that on August 19, 2020, I electronically filed the foregoing with
 the Clerk of the Court using CM/ECF system which sent notification of such filing to the
 following:

        Matthew B. Dogan
        6062 Lute Road
        Portage, IN 46386

        I hereby certify that on the 19th day of August, 2020, I electronically served the
 following persons were served on the same date using the IEFS:

        Matthew B. Dogan                       LaPorte Superior Court
        6062 Lute Road
        Portage, IN 46386


                                              s/Thomas S. Ehrhardt_______________
                                              Thomas S. Ehrhardt
